Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on11/02/2020, 11/30/2021, and 05/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (US PG Pub 2015/0180307) in view of Lau (DE102010020502).
	As to independent claim 1, Inuzuka teaches an electric power tool comprising a brushless motor that includes a rotor (25) and a sensor circuit board (30), the sensor circuit board (30) detecting a rotation of the rotor (25), wherein the rotor (25) includes a tubular or columnar rotor core (52) and a plurality of permanent magnets (53), the plurality of permanent magnets (53) being held in the rotor core (52) so as to extend in an axial direction of the rotor core (52), the sensor circuit board (30) is adjacent to a first end portion of the rotor core (52) , and the rotor core (52) is provided with a recessed groove (66) on a side surface outward between the mutually adjacent permanent magnets (53) as shown in figure 1 and 5B.
However Inuzuka teaches the claimed limitation as discussed above except the recessed groove extends from the first end portion in the axial direction of the rotor core without reaching a second end portion facing the first end portion.  
Lau teaches a recessed groove (32) extends from the first end portion in the axial direction of the rotor core (20) without reaching a second end portion facing the first end portion as shown in figure 1, for the advantageous benefit of avoiding the usual connection by means of a binder by an elastic connecting structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka by using the recessed groove extends from the first end portion in the axial direction of the rotor core without reaching a second end portion facing the first end portion, as taught by Lau, to avoid the usual connection by means of a binder by an elastic connecting structure.
As to claim 2/1, Inuzuka in view of Lau teaches the claimed limitation as discussed above except wherein a length of the recessed groove in the axial direction of the rotor core is 1.0 millimeters or more.  
However Lau teaches a length of the recessed groove in the axial direction of the rotor core is 1.0 millimeters or more as shown in figure 1, for the advantageous benefit of avoiding the usual connection by means of a binder by an elastic connecting structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka in view of Lau by using a length of the recessed groove in the axial direction of the rotor core is 1.0 millimeters or more, as taught by Lau, to avoid the usual connection by means of a binder by an elastic connecting structure.
As to claim 3/1, Inuzuka teaches wherein the rotor core (52) is formed by axially laminating a plurality of steel plates (see paragraph [0044]), and the recessed groove (66) is formed by forming recessed portions recessed radially inward on a part of the steel plates on the first end portion side as shown in figure 5B.  
As to claim 4/1, Inuzuka teaches wherein -3-New U.S. Patent Application the sensor circuit board (30) has a doughnut shape and includes a rotation detecting element (see paragraph [0039] that magnetically detects the rotation of the rotor (25) as shown in figures 1 and 2.  
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka (US PG Pub 2015/0180307) in view of Mano (JP09308152).
As to independent claim 5, Inuzuka teaches an electric power tool comprising a brushless motor that includes a rotor (25) and a sensor circuit board (30), the sensor circuit board (30) detecting a rotation of the rotor (25), wherein the rotor includes a tubular or columnar rotor core (52) and a plurality of permanent magnets (53), the plurality of permanent magnets (53) being held in the rotor core (52) so as to extend in an axial direction of the rotor core (52), the sensor circuit board(30)  is adjacent to a first end portion of the rotor core (52), and the rotor core (52) includes: a flux barrier (54a) that has a semicircular cross section and is disposed so as to have a curved surface facing an end portion at the end portion in a circumferential direction of the permanent magnet (53); and a groove (55) that extends from the first end portion in the axial direction of the rotor core (52) on a side surface outward  as shown in figure 1 and 6A,
However Inuzuka teches the claimed limitation as discussed above except the groove between the mutually adjacent permanent magnets.  
Mano teaches the groove (8) between the mutually adjacent permanent magnets (13) as shown in figures 7 and 8, for the advantageous benefit of improving quality of electric motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka by using the groove between the mutually adjacent permanent magnets, as taught by Mano, to improves quality of electric motor.
As to claim 6/5, Inuzuka in view of Mano teaches the claimed limitation as discussed above except wherein the groove does not reach a second end portion facing the first end portion.  
However Mano teaches the groove (8) does not reach a second end portion facing the first end portion as shown in figures 7 and 8, for the advantageous benefit of improving quality of electric motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka in view of Mano by using the groove does not reach a second end portion facing the first end portion, as taught by Mano, to improves quality of electric motor.
As to claim 7/6, Inuzuka in view of Mano teaches the claimed limitation as discussed above except wherein a length of the groove in the axial direction of the rotor core is 1.2 millimeters or more.  
Mano teaches a length of the groove (8) in the axial direction of the rotor core is 1.2 millimeters or more as shown in figures 7, 8, for the advantageous benefit of improving quality of electric motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Inuzuka in view of Mano by using a length of the groove in the axial direction of the rotor core is 1.2 millimeters or more, as taught by Mano, to improves quality of electric motor.
As to claim 8/6, Inuzuka teaches wherein the rotor core (52) is formed by axially laminating a plurality of steel plates (see paragraph [0044]), and the groove (55) is formed by forming recessed portions recessed radially inward on a part of the steel plates on the first end portion side as shown in figure 5A.  
As to claim 9/5, Inuzuka teaches wherein the side surface of the rotor core (52) radially outward the flux barrier (54a) has a semi- cylindrical shape, and includes a part parallel to a surface of the flux barrier facing the permanent magnet (53) as shown in figure 5A.  
As to claim 10/5, Inuzuka teaches wherein the sensor circuit board (30) has a doughnut shape (see figure 2) and includes a rotation detecting element (see paragraph [0039]) that magnetically detects the rotation of the rotor (25) as shown in figures 1 and 2.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inuzuka (US PG Pub 2015/0180307).
As to independent claim 11, Inuzuka teaches an electric power tool comprising: a motor shaft (51); a plurality of permanent magnets (53) extending in an axial direction of the motor shaft (51); a rotor core (52) penetrated by the motor shaft (51); and a magnetic sensor (30) that detects a rotation of the permanent magnet (53), wherein the rotor core (52) has shapes different between a portion on the magnetic sensor side and a portion on its opposite side as shown in figures 1, 5A .  
As to independent claim 12, Inuzuka teaches an electric power tool comprising: a motor shaft (51); a plurality of permanent magnets (53) extending in an axial direction of the motor shaft (51); a rotor core (52) penetrated by the motor shaft (51); and a magnetic sensor (30) that detects a rotation of the permanent magnet (53), wherein an occurrence of polarity reversal at a switching of the polarity is avoided by a shape of the rotor core (52) as shown in figures 1 and 5A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        June 14, 2022